Citation Nr: 9931592	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-10 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the appellant's income was excessive for receipt 
of improved death pension benefits.

2.  Whether a claim for an award of accrued benefits was 
timely submitted.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 1957 to 
October 1977.  The veteran died in September 1990.  The 
appellant is the son of the veteran.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma. 


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1990.

2.  The appellant submitted an application for improved death 
pension benefits and for accrued benefits in February 1997.

3.  The appellant is in the custody of his mother, the 
veteran's surviving spouse, and their combined countable 
income exceeds the maximum annual rate of improved death 
pension for a surviving spouse with one child.


CONCLUSIONS OF LAW

1.  The appellant's countable income is excessive for the 
receipt of improved death pension benefits.  38 U.S.C.A. §§ 
1542, 5107 (West 1991); 38 C.F.R. §§ 3.23, 3.24, 3.271, 3.272 
(1999).

2.  The appellant's claim for an award of accrued benefits 
was not timely submitted.  38 C.F.R. § 3.1000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, son of the deceased veteran, maintains that he 
is entitled to improved death pension benefits.  The 
appellant asserts that he is confined to a wheel chair and is 
totally disabled due to cerebral palsy.  In March 1997 the 
appellant reported that he had income from Social Security of 
$568 a month and that this was inadequate to meet his needs.  
The appellant also reported that he lived with his mother, 
who received $713 a month in Social Security benefits.  

Improved death pension may be paid under certain 
circumstances to an eligible child of the veteran who had the 
requisite wartime service.  38 U.S.C.A. §§ 1541(c), 1542 
(West 1991).  Children in custody of a surviving spouse who 
has basic eligibility to receive improved pension do not have 
separate entitlement.  In such case the combined income of 
the surviving spouse and child must be below the maximum 
annual rate of improved death pension for a spouse with one 
child.  38 C.F.R. §§ 3.23 (b), 3.24(a).

The appellant is in the custody of his mother.  He is living 
with her and there is a July 1995 letter from a physician 
stating that the appellant was wheel chair bound with only 
very limited use of his upper extremities.  He was noted to 
have cerebral palsy and to be totally dependent on his family 
for his daily care.

Social Security income is considered countable income for VA 
pension purposes.  38 C.F.R. §§ 3.271, 3.372.  The appellant 
and his mother, the surviving spouse, had a combined yearly 
income of $15,372 from their Social Security benefits.  The 
maximum annual rate of improved death pension for a surviving 
spouse with one child at that time was $7,450.  

The appellant has claimed that the veteran's funeral expenses 
were $6200 and that these expenses should be excluded in 
determining his income for pension purposes.  The Board notes 
that even if the funeral expenses (from a funeral more than 
six years prior to the claim for pension benefits) met the 
criteria for exclusion from his countable income, the 
appellant's countable income would still exceed the maximum 
annual rate of improved pension for a surviving spouse with 
one child.  ($15,372 - 6,200 = $9,172).  

Since the appellant's countable income for improved death 
pension purposes, the sum of his and his mother's income, was 
in excess of the maximum annual rate of pension for a 
surviving spouse and one child, he is not entitled to 
improved death pension benefits.  Since the pertinent facts 
are not in dispute and the law is dispositive, the veteran's 
claim must be denied because of the absence of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

II.  Accrued Benefits

The appellant asserts that he is entitled to an award of 
accrued benefits.  He maintains that he and his mother were 
unaware that such a claim must be made within a year of a 
veteran's death.  The appellant hoped that VA would change 
its decision because he needed a lot more monthly income.

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by an 
apportionee, surviving spouse, child or parent is deemed to 
include claim for any accrued benefits.  If a claimant's 
application is incomplete, the claimant will be notified of 
the evidence necessary to complete the application.  If such 
evidence is not received within one year from the date of 
such notification, no accrued benefits may be paid.  38 
C.F.R. § 3.1000.

As noted above, the veteran died on September [redacted], 
1990, and the appellant submitted a claim for accrued benefits 
in February 1997, more than six years after the veteran's death.  
The evidence does not indicate and the appellant does not 
claim that he submitted any claim for accrued benefits prior 
to February 1997.  The Board recognizes that the appellant 
has indicated that his monthly income is insufficient; 
however, the Board must follow the law and regulations.  
Therefore, the Board must conclude that the appellant's claim 
was untimely.

With respect to the appellant's contention that VA should 
have informed him and his mother in a timely manner of the 
need to submit a claim for accrued benefits within a year 
after the veteran's death, the Board notes that accrued 
benefits are monetary benefits to which the veteran was 
entitled at the time of his death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death and due and unpaid for a period not to exceed two 
years.  38 U.S.C.A. § 5121 (West 1991).  The veteran did not 
establish service connection for any disability during his 
lifetime.  In fact, he had not filed a claim with VA for any 
monetary benefit.  In a claim for burial benefits filed in 
December 1990, the appellant's mother indicated that she was 
not claiming that the veteran's death was service connected.  
In addition, in the February 1997 claim, the appellant 
indicated that he was not claiming that the veteran's death 
was due to service.  Moreover, to date the appellant has not 
identified the accrued benefit(s) to which he believes he is 
entitled.  

Although there are outreach programs designed to distribute 
full information to eligible dependents regarding all VA 
benefits and services to which they may be entitled, the 
appellant does not meet the definition of an "eligible 
dependent" since the veteran was not service-connected for 
any disability and there is no contention or indication in 
the record that he died of a service-connected disability.  
See 38 U.S.C.A. §§ 3501, 7722 (West 1991).  Moreover, since 
there was no reason for VA to believe that the appellant had 
apparent entitlement to accrued benefits, VA had no 
obligation to provide the appellant with the appropriate form 
to claim entitlement to accrued benefits.  See Shields v. 
Brown, 8 Vet. App. 346 (1995). 


ORDER

The Board having determined that the appellant's countable 
income is excessive for receipt of improved death pension 
benefits, the benefit sought on appeal is denied.

The Board having determined that the appellant's claim for an 
award of accrued benefits was not timely submitted, the 
benefit sought on appeal is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

